Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 05/11/2022, the following occurred: Claims 1, 17 and 19 were amended; Claims 4-5, 10-11 and 18 were cancelled; and Claims 20-33 were added.
By Examiner’s Amendment, Claims 1-3, 6-9, 12-13, 17, 19-28, 32 and 33 have been amended.
Claims 1-3, 6-9, 12-17 and 19-33 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the charges and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Attorney of Record Wesley Nicolas authorized the Examiner’s Amendment as recited and discussed in telephonic interview on 06/29/2022.
The Application has been amended as follows:
	
	1. (Currently Amended) A device for adjusting a basal/bolus ratio in a standing insulin regimen for a subject, wherein the device comprises one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform the method of:
obtaining the standing insulin regimen for the subject, wherein the standing insulin regimen is specific for the subject and comprises a daily total insulin medicament, the daily total insulin medicament is satisfied by a combination of a daily amount of a basal insulin medicament and a daily amount of a bolus insulin medicament specified by the standing insulin regimen for the subject that is administered by one or more insulin pens, and the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament defines an initial basal/bolus ratio between the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament;
determining and storing the initial basal/bolus ratio;
obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject over a time course, wherein the time course encompasses a first fasting period in a first time period, and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made; 
identifying [[one or more]] a plurality of fasting events in the first fasting period of the time course;
computing iteratively, for each respective fasting event in the [[one or more]] plurality of fasting events, a respective minimum temporal glucose gradient uniquely associated with said each respective fasting event in the [[one or more]] plurality of fasting events, using the glucose measurements of the subject obtained from the first data set that are in [[a time period]] the first fasting period of the respective fasting event;
using the minimum gradient of each fasting event in the [[one or more]] plurality of fasting events to make a recommended adjustment to the standing insulin regimen by controlling the basal/bolus ratio for the subject while maintaining the daily total insulin medicament at a constant level[[;]],
	 
	wherein the using the minimum gradient of each fasting event in the [[one or more]] plurality of fasting events to determine whether to make a recommended adjustment to the basal/bolus ratio for the subject while maintaining [[without change to]] the daily total insulin medicament comprises: 
	defining or accessing a positive threshold and a negative threshold,
	taking a first measure of central tendency of the gradient of each fasting event in the plurality of fasting events, wherein the measure of central tendency taken is one of an arithmetic mean, a weighted mean, a midrange, a midhinge, a trimean, a Winsorized mean, a median, or a mode of the temporal glucose gradients of the plurality of fasting events,
	deeming the standing insulin regimen for the subject basal deficient when the first measure of central tendency is positive and exceeds a positive threshold, 
	deeming the standing insulin regimen for the subject is bolus deficient when the first measure of central tendency is negative and exceeds a negative threshold, and
	otherwise, deeming the standing insulin regimen for the subject basal/bolus ratio sufficient; [[and]]
in response to deeming the standing insulin regimen for the subject is basal deficient, communicating the recommended adjustment to the basal/bolus ratio, to make the recommended adjustment to the basal/bolus ratio for the subject, to: 
(i) the subject for manual adjustment of the basal/bolus ratio in the standing insulin regimen,
(ii) each insulin pen in the one or more insulin pens charged with delivering the standing insulin regimen to the subject, as dosage adjustment instructions, or
(iii) a health care practitioner associated with the subject; and
controlling the one or more insulin pens to administer[[ing]], by the one or more insulin pens, at least one dose of an adjusted standing insulin regimen based on the recommended adjustment.

2. (Currently Amended) The device of claim 1, wherein the standing insulin regimen for the subject further comprises a post-prandial glucose target[[,]] and a correction bolus to account for a post-prandial glucose level above the post-prandial glucose target, wherein the correction bolus is specified to be administered by the one or more insulin pens.

3. (Currently Amended) The device of claim 1, wherein the standing insulin regimen for the subject further comprises a lower range glucose target[[,]] and a carbohydrate correction to account for a glucose level below the lower range glucose target, wherein the carbohydrate correction can be administered orally.

4.-5. (Cancelled)
  
6. (Currently Amended) The device of claim 1, wherein each glucose measurement[[s]] in the plurality of glucose measurements is autonomously measured and the [[one or more]] plurality of fasting events are determined using the plurality of glucose measurements of the subject and the respective timestamps in the first data set.

7. (Currently Amended) The device of claim 6, wherein the identifying the plurality of fasting events comprises identifying the first fasting period in the first time period encompassed by the time course by:

    PNG
    media_image1.png
    663
    791
    media_image1.png
    Greyscale

	
	8. (Currently Amended) The device of claim 1, wherein the identifying the [[one or more]] plurality of fasting events comprises receiving an indication of each fasting event in the [[one or more]] plurality of fasting events from the subject.

	9. (Currently Amended) The device of claim 1, wherein 
	the identifying the [[one or more]] plurality of fasting events comprises receiving a second data set from a wearable device worn by the subject, and
	the second data set indicates a physiological metric of the user during the time course that is indicative of the [[one or more]] plurality of fasting events.

	10.-11. (Cancelled)
	
	12. (Currently Amended) The device of claim 1, the method further comprising:	obtaining a third data set from one or more insulin pens used by the subject to apply the standing insulin regimen, the third data set comprising a plurality of insulin medicament records, each insulin medicament record in the plurality of medicament records comprising: (i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen in the one or more insulin pens, (ii) a corresponding insulin event electronic timestamp that is automatically generated by the respective insulin pen upon occurrence of the respective insulin medicament injection event, and (iii) a respective type of insulin medicament injected into the subject from one of (a) the basal insulin medicament and (b) the bolus insulin medicament, and 
	using the third data set to exclude fasting events from the [[one or more]] plurality of fasting events that do not occur within a first predetermined time interval after a bolus injection event or within a second predetermined time interval after a basal injection event.

	13. (Currently Amended) The device of claim 1, wherein the [[one or more]] plurality of fasting events are within the last week, within the last two weeks, or within the last month and wherein the method is repeated on a recurring basis over time.

	14. (Previously Presented) The device of claim 1, wherein 
	a determination is made to make the recommended adjustment to the basal/bolus ratio for the subject, and
	the adjustment is between 1 and 5 percent of the initial basal/bolus ratio, between 5 and 10 percent of the initial basal/bolus ratio, or between 10 and 15 percent of the initial basal/bolus ratio.

	15. (Previously Presented) The device of claim 1, wherein 
	the device further comprises a wireless receiver, and
	the first data set is obtained wirelessly from a glucose sensor affixed to the subject.

	16. (Previously Presented) The device of claim 1, wherein
	the basal insulin medicament consists of a single insulin medicament having a duration of action that is between 12 and 24 hours or a mixture of insulin medicaments that collectively have a duration of action that is between 12 and 24 hours, and
	the bolus insulin medicament consists of a single insulin medicament having a duration of action that is between three to eight hours or a mixture of insulin medicaments that collectively have a duration of action that is between three to eight hours.

	17. (Currently Amended) A method for adjusting a basal/bolus ratio in a standing insulin regimen for a subject, the method comprising performing, with
	a computer system comprising one or more processors and a memory, steps of:
obtaining the standing insulin regimen for the subject, wherein 
	the standing insulin regimen is specific for the subject and comprises a daily total insulin medicament, 
	the daily total insulin medicament is satisfied by a combination of a daily amount of a basal insulin medicament and a daily amount of a bolus insulin medicament specified by the standing insulin regimen for the subject that is administered by one or more insulin pens, and 
	the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament defines an initial basal/bolus ratio between the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament;
determining and storing the initial basal/bolus ratio;
obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject over a time course, wherein the time course encompasses a first fasting period in a first time period, and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made; 
identifying [[one or more]] a plurality of fasting events in the first fasting period of the time course;
computing iteratively, for each respective fasting event in the [[one or more]] plurality of fasting events, a respective minimum temporal glucose gradient uniquely associated with said each respective fasting event in the [[one or more]] plurality of fasting events, using the glucose measurements of the subject obtained from the first data set that are in [[a time period]] the first fasting period of the respective fasting event;
using the minimum gradient of each fasting event in the [[one or more]] plurality of fasting events to make a recommended adjustment to the standing insulin regimen by controlling the basal/bolus ratio for the subject while maintaining the daily total insulin medicament at a constant level[[;]],
	 
	wherein the using the minimum gradient of each fasting event in the [[one or more]] plurality of fasting events to determine whether to make a recommended adjustment to the basal/bolus ratio for the subject while maintaining [[without change to]] the daily total insulin medicament comprises: 
	defining or accessing a positive threshold and a negative threshold,
	taking a first measure of central tendency of the gradient of each fasting event in the plurality of fasting events, wherein the measure of central tendency taken is one of an arithmetic mean, a weighted mean, a midrange, a midhinge, a trimean, a Winsorized mean, a median, or a mode of the temporal glucose gradients of the plurality of fasting events,
	deeming the standing insulin regimen for the subject basal deficient when the first measure of central tendency is positive and exceeds a positive threshold, 
	deeming the standing insulin regimen for the subject is bolus deficient when the first measure of central tendency is negative and exceeds a negative threshold, and
	otherwise, deeming the standing insulin regimen for the subject basal/bolus ratio sufficient; [[and]]
in response to deeming the standing insulin regimen for the subject is basal deficient, communicating the recommended adjustment to the basal/bolus ratio, to make the recommended adjustment to the basal/bolus ratio for the subject, to: 
(i) the subject for manual adjustment of the basal/bolus ratio in the standing insulin regimen,
(ii) each insulin pen in the one or more insulin pens charged with delivering the standing insulin regimen to the subject, as dosage adjustment instructions, or
(iii) a health care practitioner associated with the subject; and
controlling the one or more insulin pens to administer[[ing]], by the one or more insulin pens, at least one dose of an adjusted standing insulin regimen based on the recommended adjustment.

	18. (Cancelled)

	19. (Currently Amended) A non-transitory computer-readable data carrier having stored thereupon a computer program configured to cause a computer system comprising one or more processors and a memory to execute steps of:
	obtaining the standing insulin regimen for the subject, wherein 
	the standing insulin regimen is specific for the subject and comprises a daily total insulin medicament, 
	the daily total insulin medicament is satisfied by a combination of a daily amount of a basal insulin medicament and a daily amount of a bolus insulin medicament specified by the standing insulin regimen for the subject that is administered by one or more insulin pens, and 
	the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament defines an initial basal/bolus ratio between the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament;
determining and storing the initial basal/bolus ratio;
obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject over a time course, wherein the time course encompasses a first fasting period in a first time period, and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made; 
identifying [[one or more]] a plurality of fasting events in the first fasting period of the time course;
computing iteratively, for each respective fasting event in the [[one or more]] plurality of fasting events, a respective minimum temporal glucose gradient uniquely associated with said each respective fasting event in the [[one or more]] plurality of fasting events, using the glucose measurements of the subject obtained from the first data set that are in [[a time period]] the first fasting period of the respective fasting event;
using the minimum gradient of each fasting event in the [[one or more]] plurality of fasting events to make a recommended adjustment to the standing insulin regimen by controlling the basal/bolus ratio for the subject while maintaining the daily total insulin medicament at a constant level[[;]],
	 
	wherein the using the minimum gradient of each fasting event in the [[one or more]] plurality of fasting events to determine whether to make a recommended adjustment to the basal/bolus ratio for the subject while maintaining [[without change to]] the daily total insulin medicament comprises: 
	defining or accessing a positive threshold and a negative threshold,
	taking a first measure of central tendency of the gradient of each fasting event in the plurality of fasting events, wherein the measure of central tendency taken is one of an arithmetic mean, a weighted mean, a midrange, a midhinge, a trimean, a Winsorized mean, a median, or a mode of the temporal glucose gradients of the plurality of fasting events,
	deeming the standing insulin regimen for the subject basal deficient when the first measure of central tendency is positive and exceeds a positive threshold, 
	deeming the standing insulin regimen for the subject is bolus deficient when the first measure of central tendency is negative and exceeds a negative threshold, and
	otherwise, deeming the standing insulin regimen for the subject basal/bolus ratio sufficient; [[and]]
in response to deeming the standing insulin regimen for the subject is basal deficient, communicating the recommended adjustment to the basal/bolus ratio, to make the recommended adjustment to the basal/bolus ratio for the subject, to: 
(i) the subject for manual adjustment of the basal/bolus ratio in the standing insulin regimen,
(ii) each insulin pen in the one or more insulin pens charged with delivering the standing insulin regimen to the subject, as dosage adjustment instructions, or
(iii) a health care practitioner associated with the subject; and
controlling the one or more insulin pens to administer[[ing]], by the one or more insulin pens, at least one dose of an adjusted standing insulin regimen based on the recommended adjustment.

	20. (Currently Amended) A device for adjusting a basal/bolus ratio in a standing insulin regimen for a subject, wherein the device comprises one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform a method of:
	obtaining the standing insulin regimen for the subject, wherein the standing insulin regimen is specific for the subject and comprises a daily total insulin medicament, the daily total insulin medicament is satisfied by a combination of a daily amount of a basal insulin medicament and a daily amount of a bolus insulin medicament specified by the standing insulin regimen for the subject that is administered by one or more insulin pens, and the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament defines an initial basal/bolus ratio between the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament;
determining and storing the initial basal/bolus ratio;
obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject over a time course, wherein the time course encompasses a first fasting period in a first time period, and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made; 
identifying [[one or more]] a single fasting event[[s]] of a plurality of fasting events in the first fasting period of the time course;
computing iteratively, for the single fasting event,  a minimum temporal glucose gradient uniquely associated with [[said each respective]] the single fasting event  using the glucose measurements of the subject obtained from the first data set that are in [[a time period]] the first fasting period of the [[respective]] single fasting event;
using the minimum gradient of [[each]] the single fasting event  to make a recommended adjustment to the standing insulin regimen by controlling the basal/bolus ratio for the subject while maintaining the daily total insulin medicament at a constant level[[;]],
	 
	wherein the using the minimum gradient of [[each]] the single fasting event  to determine whether to make a recommended adjustment to the basal/bolus ratio for the subject while maintaining [[without change to]] the daily total insulin medicament comprises: 
	defining or accessing a positive threshold and a negative threshold,
	deeming the standing insulin regimen for the subject basal deficient when the gradient of the single fasting event is positive and exceeds a positive threshold, 
	deeming the standing insulin regimen for the subject is bolus deficient when the gradient of the single fasting event is negative and exceeds a negative threshold, and
	otherwise, deeming the standing insulin regimen for the subject basal/bolus ratio sufficient; [[and]]
in response to deeming the standing insulin regimen for the subject basal deficient, communicating the recommended adjustment to the basal/bolus ratio, to make the recommended adjustment to the basal/bolus ratio for the subject, to: 
(i) the subject for manual adjustment of the basal/bolus ratio in the standing insulin regimen,
(ii) each insulin pen in the one or more insulin pens charged with delivering the standing insulin regimen to the subject, as dosage adjustment instructions, or
(iii) a health care practitioner associated with the subject; and
controlling the one or more insulin pens to administer[[ing]], by the one or more insulin pens, at least one dose of an adjusted standing insulin regimen based on the recommended adjustment.
	
	21. (Currently Amended) The device of claim 20, wherein the standing insulin regimen for the subject further comprises a post-prandial glucose target[[,]] and a correction bolus to account for a post-prandial glucose level above the post-prandial glucose target, wherein the correction bolus is specified to be administered by the one or more insulin pens.

	22. (Currently Amended) The device of claim 20, wherein the standing insulin regimen for the subject further comprises a lower range glucose target[[,]] and a carbohydrate correction to account for a glucose level below the lower range glucose target, wherein the carbohydrate correction can be administered orally.

	23. (Currently Amended) The device of claim 20, wherein each glucose measurement[[s]] in the plurality of glucose measurements is autonomously measured and the plurality of fasting events  are determined using the plurality of glucose measurements of the subject and the respective timestamps in the first data set.

24. (Currently Amended) The device of claim 20, wherein the identifying the single fasting event of the plurality of fasting events comprises identifying the first fasting period in the first time period encompassed by the time course by:
	
    PNG
    media_image1.png
    663
    791
    media_image1.png
    Greyscale

	25. (Currently Amended) The device of claim 20, wherein the identifying the single fasting event of the plurality of fasting events [[one or more fasting events]] comprises receiving an indication of each fasting event in the plurality of fasting events [[one or more fasting events]] from the subject.

	26. (Currently Amended) The device of claim 20, wherein
	the identifying the single fasting event of the plurality of fasting events [[one or more fasting events]] comprises receiving a second data set from a wearable device worn by the subject, and
	the second data set indicates a physiological metric of the user during the time course that is indicative of the plurality of fasting events [[one or more fasting events]].

	27. (Currently Amended) The device of claim 20, the method further comprising:	obtaining a third data set from one or more insulin pens used by the subject to apply the standing insulin regimen, the third data set comprising a plurality of insulin medicament records, each insulin medicament record in the plurality of medicament records comprising: (i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen in the one or more insulin pens, (ii) a corresponding insulin event electronic timestamp that is automatically generated by the respective insulin pen upon occurrence of the respective insulin medicament injection event, and (iii) a respective type of insulin medicament injected into the subject from one of (a) the basal insulin medicament and (b) the bolus insulin medicament, and 
	using the third data set to exclude fasting events from the plurality of [[one or more]] fasting events that do not occur within a first predetermined time interval after a bolus injection event or within a second predetermined time interval after a basal injection event.

	28. (Currently Amended) The device of claim 1, wherein the [[one or more]] plurality of fasting events are within the last week, within the last two weeks, or within the last month and wherein the method is repeated on a recurring basis over time.

	29. (Previously Presented) The device of claim 20, wherein 
	a determination is made to make the recommended adjustment to the basal/bolus ratio for the subject, and
	the adjustment is between 1 and 5 percent of the initial basal/bolus ratio, between 5 and 10 percent of the initial basal/bolus ratio, or between 10 and 15 percent of the initial basal/bolus ratio.

	30. (Previously Presented) The device of claim 1, wherein 
	the device further comprises a wireless receiver, and
	the first data set is obtained wirelessly from a glucose sensor affixed to the subject.

	31. (Previously Presented) The device of claim 20, wherein
	the basal insulin medicament consists of a single insulin medicament having a duration of action that is between 12 and 24 hours or a mixture of insulin medicaments that collectively have a duration of action that is between 12 and 24 hours, and
	the bolus insulin medicament consists of a single insulin medicament having a duration of action that is between three to eight hours or a mixture of insulin medicaments that collectively have a duration of action that is between three to eight hours.

	32. (Currently Amended) A method for adjusting a basal/bolus ratio in a standing insulin regimen for a subject, the method comprising performing, with
	a computer system comprising one or more processors and a memory, steps of:
	obtaining the standing insulin regimen for the subject, wherein 
		the standing insulin regimen is specific for the subject and comprises a daily total insulin medicament, 
		the daily total insulin medicament is satisfied by a combination of a daily amount of a basal insulin medicament and a daily amount of a bolus insulin medicament specified by the standing insulin regimen for the subject that is administered by one or more insulin pens, and 
		the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament defines an initial basal/bolus ratio between the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament;
determining and storing the initial basal/bolus ratio;
obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject over a time course, wherein the time course encompasses a first fasting period in a first time period, and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made; 
identifying [[one or more]] a single fasting event[[s]] of a plurality of fasting events in the first fasting period of the time course;
computing iteratively, for the single fasting event,  a minimum temporal glucose gradient uniquely associated with [[said each respective]] the single fasting event  using the glucose measurements of the subject obtained from the first data set that are in [[a time period]] the first fasting period of the [[respective]] single fasting event;
using the minimum gradient of [[each]] the single fasting event  to make a recommended adjustment to the standing insulin regimen by controlling the basal/bolus ratio for the subject while maintaining the daily total insulin medicament at a constant level[[;]],
	 
	wherein the using the minimum gradient of [[each]] the single fasting event  to determine whether to make a recommended adjustment to the basal/bolus ratio for the subject while maintaining [[without change to]] the daily total insulin medicament comprises: 
	defining or accessing a positive threshold and a negative threshold,
	deeming the standing insulin regimen for the subject basal deficient when the gradient of the single fasting event is positive and exceeds a positive threshold, 
	deeming the standing insulin regimen for the subject is bolus deficient when the gradient of the single fasting event is negative and exceeds a negative threshold, and
	otherwise, deeming the standing insulin regimen for the subject basal/bolus ratio sufficient; [[and]]
in response to deeming the standing insulin regimen for the subject basal deficient, communicating the recommended adjustment to the basal/bolus ratio, to make the recommended adjustment to the basal/bolus ratio for the subject, to: 
(i) the subject for manual adjustment of the basal/bolus ratio in the standing insulin regimen,
(ii) each insulin pen in the one or more insulin pens charged with delivering the standing insulin regimen to the subject, as dosage adjustment instructions, or
(iii) a health care practitioner associated with the subject; and
controlling the one or more insulin pens to administer[[ing]], by the one or more insulin pens, at least one dose of an adjusted standing insulin regimen based on the recommended adjustment.

	33. (Currently Amended) A non-transitory computer-readable data carrier having stored thereon a computer program configured to cause a computer system comprising one or more processors and a memory to execute steps of:
	obtaining the standing insulin regimen for the subject, wherein 
		the standing insulin regimen is specific for the subject and comprises a daily total insulin medicament, 
		the daily total insulin medicament is satisfied by a combination of a daily amount of a basal insulin medicament and a daily amount of a bolus insulin medicament specified by the standing insulin regimen for the subject that is administered by one or more insulin pens, and 
		the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament defines an initial basal/bolus ratio between the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament;
determining and storing the initial basal/bolus ratio;
obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject over a time course, wherein the time course encompasses a first fasting period in a first time period, and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made; 
identifying [[one or more]] a single fasting event[[s]] of a plurality of fasting events in the first fasting period of the time course;
computing iteratively, for the single fasting event,  a minimum temporal glucose gradient uniquely associated with [[said each respective]] the single fasting event  using the glucose measurements of the subject obtained from the first data set that are in [[a time period]] the first fasting period of the [[respective]] single fasting event;
using the minimum gradient of [[each]] the single fasting event  to make a recommended adjustment to the standing insulin regimen by controlling the basal/bolus ratio for the subject while maintaining the daily total insulin medicament at a constant level[[;]],
	 
	wherein the using the minimum gradient of [[each]] the single fasting event  to determine whether to make a recommended adjustment to the basal/bolus ratio for the subject while maintaining [[without change to]] the daily total insulin medicament comprises: 
	defining or accessing a positive threshold and a negative threshold,
	deeming the standing insulin regimen for the subject basal deficient when the gradient of the single fasting event is positive and exceeds a positive threshold, 
	deeming the standing insulin regimen for the subject is bolus deficient when the gradient of the single fasting event is negative and exceeds a negative threshold, and
	otherwise, deeming the standing insulin regimen for the subject basal/bolus ratio sufficient; [[and]]
in response to deeming the standing insulin regimen for the subject basal deficient, communicating the recommended adjustment to the basal/bolus ratio, to make the recommended adjustment to the basal/bolus ratio for the subject, to: 
(i) the subject for manual adjustment of the basal/bolus ratio in the standing insulin regimen,
(ii) each insulin pen in the one or more insulin pens charged with delivering the standing insulin regimen to the subject, as dosage adjustment instructions, or
(iii) a health care practitioner associated with the subject; and
controlling the one or more insulin pens to administer[[ing]], by the one or more insulin pens, at least one dose of an adjusted standing insulin regimen based on the recommended adjustment.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claims.
 In particular, the cited prior art of record fails to expressly teach or suggest the combination as follows:
	obtaining a first data set… a first fasting period in a first time period… a timestamp…; identifying a plurality of fasting events (or single fasting event)… of the time course; computing iteratively, for each respective fasting event (or the single fasting event)…, a respective minimum temporal glucose gradient uniquely associated… using the glucose measurements of the subject obtained from the first data set that are in the first fasting period…; using the minimum gradient… to make a recommended adjustment… while maintaining the daily total insulin medicament… wherein the using the minimum gradient… to determine whether to make a recommended adjustment… without change to the daily total insulin medicament comprises: defining a tolerance or threshold… deeming the standing insulin regimen for the subject basal deficient when the first measure of central tendency (or gradient of the single fasting event) is positive and larger than the tolerance or threshold, deeming the standing insulin regimen for the subject is bolus deficient when the first measure of central tendency (or gradient of the single fasting event) is negative and smaller than the tolerance or threshold, and otherwise, deeming the standing insulin regimen for the subject basal/bolus ratio sufficient; in response to deeming the standing insulin regimen for the subject is basal deficient, communicating the recommended adjustment to the basal/bolus ratio, to make the recommended adjustment to the basal/bolus ratio for the subject, to: (i) the subject… (ii) each insulin pen… or (iii) a health care practitioner…; and administering, by the one or more insulin pens, at least one dose of an adjusted standing insulin regimen based on the recommended adjustment.
The claimed invention is also subject matter eligible according the 2019 Revised Patent Subject Matter Eligibility Guidance dated 07 January 2019.
The most remarkable prior art of record is as follows:
Bashan et al. (US 2011/0319322 A1) for teaching systems, methods and devices for achieving glycemic balance.
Krulevitch et al. (US 2011/0313395 A1) for teaching drug delivery management systems and methods.
Booth et al. (US 2015/0217054 A1) for teaching insulin management.
Wikipedia (NPL document in PTO-892) for teaching moving period and variance.
Choi et al. (US 2016/0331285 A1) for teaching blood glucose measurement apparatus and blood glucose measurement method thereof.
Sloan et al. (US 2012/0232520 A1) for teaching multi-function analyte monitor device and methods of use.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhavaraju et al. (EP 3,892,197 A1) for teaching method for mode switching during use of a monitoring device, relating to calibration modes, data transmission modes, control modes, or the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626